Citation Nr: 0008733	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Basic eligibility for a non-service connected pension.

2.  Whether new and material evidence adequate to reopen the 
claim of service connection for a bilateral foot condition 
has been presented.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 23, 1974 to June 
14, 1974.  His appeal with regard to the nonservice-connected 
pension comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  His appeal with regard to the claim to reopen the 
issue of service connection for a bilateral foot condition 
comes from a September 1997 rating decision by the RO in 
Cleveland, Ohio.


REMAND

The veteran submitted a statement in August 1998 in which he 
expressed the desire to testify before a Travel Board 
hearing.  During a subsequent RO hearing in October 1998, he 
again expressed the wish to have a Travel Board hearing if 
the outcome of the hearing officer's decision was 
unfavorable.  By June 1999 Supplemental Statement of the 
Case, the veteran was advised that his claims were denied.  
The veteran subsequently submitted another statement in 
August 1999 in which he reaffirmed his desire to testify at a 
Travel Board hearing.  By a letter dated in September 1999, 
the RO proposed a videoconference hearing, rather than a 
Travel Board hearing, and the RO scheduled a videoconference 
hearing for October 19, 1999.  The letter stated, in 
pertinent part: 

If you want to accept this hearing, you 
must notify us by signing the attached 
form and returning it to us in the 
envelope provided.  If we do not receive 
your response by October 6, 1999, we will 
cancel this hearing and keep you on the 
schedule for a future Board member visit.

The record does not contain further reference to the 
disposition of the veteran's request for a Travel Board 
hearing.  Specifically, there is no affirmative report of 
contact that the veteran failed to respond to the letter.  
Moreover, the letter states that the veteran would be kept on 
schedule for a future Board member visit if he did not 
respond to the letter, whereas his appeal was then certified 
to the Board.  Thus, this case must be REMANDED to adequately 
determine whether the veteran still desires a Travel Board 
hearing:

The RO should contact the veteran and 
determine whether he still wishes to 
testify before the Travel Board.  If so, 
the RO should keep him on the schedule 
for a future Board member visit.  If the 
veteran wishes to waive a hearing, his 
case should again be certified to the 
Board for appellate consideration.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.







		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


